Citation Nr: 1132389	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart condition, including as secondary to herbicide exposure.

2.  Entitlement to service connection for high blood pressure (hypertension), including as secondary to herbicide exposure.

3.  Entitlement to service connection for obstructive sleep apnea, including as secondary to herbicide exposure.

4.  Entitlement to service connection for arthritis of the upper and lower extremities and spine.

5.  Entitlement to service connection for restless leg syndrome, including as secondary to herbicide exposure.

6.  Entitlement to service connection for fibromyalgia, including as secondary to herbicide exposure.

7.  Entitlement to service connection for allergies, including as secondary to herbicide exposure.

8.  Entitlement to service connection for residuals, right leg injury.


REPRESENTATION

Appellant represented by:	Christa A. McGill, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, denied service connection for a heart condition, high blood pressure, sleep apnea, arthritis, restless leg syndrome, fibromyalgia, allergies and residuals, leg injury.

In September 2009, a decision review officer (DRO) hearing was held; a transcript of the hearing is associated with the claims file.

In an October 2010 statement to VA, the Veteran cancelled a scheduled hearing before a Veterans Law Judge at a local RO.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2010).

As addressed further below, additional medical evidence regarding the Veteran's hypetertension, obstructive sleep apnea and restless leg syndrome disabilities has been received by the RO since a May 2010 supplemental statement of the case (SSOC).  There is no indication that the RO has considered this evidence before this case was sent to the Board, and there is no indication that the Veteran has submitted a waiver of initial RO review which therefore necessitates a remand of these issues.  However, the additional information received does not pertain to or address the Veteran's heart disability, fibromyalgia, arthritis or residuals of a right leg injury claims.  As such, these issues can be addressed by the Board at this time.

The issues of entitlement to service connection for hypertension, obstructive sleep apnea, restless leg syndrome and allergies, all including as secondary to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED directly to the RO.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The Veteran does not have a current heart disability.

3.  Arthritis of the upper and lower extremities and spine was not shown in service or within the first post-service year, and has not been shown by competent evidence to be related to a disease or injury of service origin.

4.  Fibromyalgia was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including presumed herbicide exposure.

5.  In testimony at his RO hearing on September 22, 2009, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his service connection claim for residuals of a right leg injury.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Arthritis of the upper and lower extremities and spine was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Fibromyalgia was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for residuals, right leg injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an August 2005 letter, prior to the date of the issuance of the appealed August 2006 rating decision.  The August 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The Veteran was not provided with notice regarding effective dates.  The Board finds, however, that any error in providing notice was nonprejudical to the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded a VA examination in November 2009 that was fully adequate for the purposes of rendering this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  



Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The Federal Circuit in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease.  38 C.F.R. § 3.309(e) (2010).  Note 3 at the end of § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.

The above reflects changes to the Code of Federal Regulations which became effective August 31, 2010.  These changes are applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  As the Veteran's claim was pending on August 31, 2010, the changes are applicable to the immediate case.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Service Connection Claims

The Board acknowledges initially that the Veteran's honorable active service included a tour of duty in the Republic of Vietnam.  Because the Veteran had in- country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

A.  Heart Disability

The Veteran seeks service connection for a heart disability a result of herbicide exposure.  

As noted above, the most recent issuance by the Secretary has added ischemic heart disease to the list of presumptive disabilities in the regulation regarding exposure to an herbicide agent during active military, naval, or air service.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

However, the Board finds that the preponderance of the competent evidence of record is against the claim because there is no medical evidence showing that the Veteran has a current heart disability.

The Veteran's service treatment records are negative for complaints or treatments related to a heart disability.  

A chest x-ray in February 2005 demonstrated a normal chest examination.  He had a normal heart with no active pulmonary disease.  Pulmonary vasculature was normal.  No hilar, pulmonary or mediastinal masses were noted.

The Veteran underwent a VA examination in November 2009.  There was no history of a traumatic injury to the heart, no history of cardiac neoplasm and no history of hypertensive cardiovascular disease.  On examination, murmurs were absent and the heart size was normal.  The Veteran reported that he had been told that he had a heart murmur or irregular heart beat.  However, the examiner noted that there were no cardiac conditions identified in the medical records.  The diagnosis was a normal cardiac examination.  The examiner concluded that a heart condition was not caused by or a result of service as no heart condition was identified on the examination.

The Board again notes that service connection may be presumed for specific residuals of herbicide exposure by the showing of two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, personnel records show that the Veteran served in Vietnam during the Vietnam Era.  As such, it is presumed that he was exposed to herbicides during service.

Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Consequently, service connection for a heart disability is denied because the medical evidence fails to establish the Veteran has a current heart disability for which service connection may be granted.  While the Veteran served in Vietnam during the Vietnam Era and is presumed that he was exposed to herbicides during service, there is no showing of a current heart disability and therefore presumptive service connection on the basis of Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  In the absence of proof of a disability, there can be no valid claim regardless of the theory of entitlement.

The weight of the evidence is against a grant of service connection.  As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b).

B.  Arthritis of the upper and lower extremities and spine

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment records demonstrate that the Veteran presented with complaints of lower back pain on multiple occasions.  Notably, in January 1971, the Veteran presented with complaints of increased back pain.

A March 2004 private treatment note indicated that he had polyarthralgias that was likely fibromyalgia.  However, arthritic panels were also to be checked.

A September 2004 private treatment note diagnosed the Veteran with arthritis that was secondary to a traumatic motor vehicle accident.

The Veteran underwent a VA examination in November 2009.  He presented with complaints of pain that began around 2000.  The diagnosis was a low spine sprain, bilateral shoulder, elbow, wrist, hip, knee and ankle strains all with associated arthritis.  The examiner concluded that the Veteran's disabilities were not caused by or related to service as there was no diagnosis of an upper or lower extremity condition or a spine condition identified in the service treatment records or separation examination.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for arthritis of the upper and lower extremities and spine is not warranted.

There is a current diagnosis of arthritis; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes in that regard that while the Veteran's service treatment records demonstrate complaints of low back pain, they were negative for any or diagnoses of any chronic upper and lower extremities or spine disorders.  The low back complaints were medically addressed in service, and appear to have been of an acute and transitory nature, as no low back disorders were recorded at the time of his March 1972 separation physical examination.  He was not diagnosed with an upper and lower extremity or back disorder until many years after service.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  

The Board finds that while the competent evidence of record shows currently diagnosed disabilities of the upper and lower extremities and spine, it does not demonstrate that arthritis manifested to a compensable degree within one year of separation, nor does it demonstrate continuity of symptomatology since service, and does not demonstrate that any of these disabilities are as likely as not related to service.  To the contrary, the competent evidence includes the November 2009 VA medical opinion that the disabilities in question are not related to service.  For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for arthritis of the upper and lower extremities or spine disabilities.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

C.  Fibromyalgia

As noted above, the Veteran's service treatment records demonstrate multiple complaints of low back pain.

A March 2004 private treatment note indicated that he had polyarthralgias that was likely fibromyalgia.  

The Veteran underwent a VA examination in November 2009.  He reported that the onset of the fibromyalgia was in 2000 and that he "hurt all over".  The examiner noted that no fibromyalgia was diagnosed.  He concluded that fibromyalgia was not caused by or the result of service as there was no diagnosis of fibromyalgia in the service treatment records or separation examination.

Initially, the Board notes that there is some question as to whether the Veteran has a current diagnosis of a fibromyalgia as the November 2009 VA examiner indicated that there was no diagnosis of fibromyalgia.  However, even if affording the Veteran the benefit of the doubt with respect to whether a current disability has been established, the claim must still fail as the competent medical evidence has not shown that the Veteran's fibromyalgia is etiologically related to the Veteran's service.

The Veteran's post-service medical records show he was first diagnosed with fibromyalgia in 2000, approximately 28 years after his separation from service. Additionally, this 28 year lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson, supra.  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage, supra.

Moreover, there is no medical evidence suggesting that this fibromyalgia was present in service or that it is etiologically related to any incident of service.  The only medical opinion of record is the November 2009 VA examination which states that it was less likely than not that the Veteran's fibromyalgia was caused by or a result of his service.

Additionally, the Veteran also has not identified or submitted any competent evidence, to include a nexus opinion, which relates his current fibromyalgia to active service.  

As fibromyalgia was not diagnosed in service or for many years after service, there is no basis on which to grant service connection on a direct basis.  However, the Veteran has asserted that his fibromyalgia is secondary to herbicide exposure in service.

Fibromyalgia, however, is not one of the enumerated diseases associated with exposure to herbicide agents, such as Agent Orange.  38 C.F.R. § 3.309(e).

Thus, the Agent Orange presumptive provisions do not provide a basis upon which to establish service connection for fibromyalgia.

Accordingly, the Board further finds that there is no basis upon which to award service connection for fibromyalgia on a direct basis, including due to Agent Orange exposure in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his heart, arthritis and fibromyalgia disabilities are related to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.


II.  Entitlement to service connection for residuals, right leg injury.

In the currently appealed rating decision issued in August 2006, the RO denied the Veteran's claim of service connection for residuals, right leg injury.  In testimony at his RO hearing on September 22, 2009, the Veteran requested that his appeal be withdrawn with respect to the denial of this claim.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Given the Veteran's RO hearing testimony requesting withdrawal of his appeal for service connection for residuals, right leg injury, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for a heart condition, including as secondary to herbicide exposure is denied.

Entitlement to service connection for arthritis of the upper and lower extremities and spine is denied.

Entitlement to service connection for fibromyalgia, including as secondary to herbicide exposure is denied.

Entitlement to service connection for residuals, right leg injury is dismissed.


REMAND

As noted avove, additional medical evidence regarding the Veteran's hypetertension, obstructive sleep apnea and restless leg syndrome disabilities has been received by the RO since the May 2010 SSOC.  Specifically, the additional evidence is VA treatment records concerning the Veteran's hypetertension, obstructive sleep apnea and restless leg syndrome disabilities and is therefore relevant to the current appeal.  There is no indication that the RO has considered this evidence before this case was sent to the Board, and there is no indication that the Veteran has submitted a waiver of initial RO review.

Therefore, this appeal must be remanded for issuance of a supplemental statement of the case.  38 C.F.R. § 19.31 (2010). 

Regarding his allergies disability, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that his current allergies were a result of exposure to herbicides while on active duty.  Service treatment notes demonstrate that the Veteran presented with complaints of a sore throat and sinus drainage on multiple occasions.

The Veteran underwent a VA examination in November 2009.  The examination made no mention of allergies.

However, subsequent private and VA treatment records demonstrate a current diagnosis of allergic rhinitis.  

Thus, an examination is required so that a medical professional can review the entire medical record, consider the relevant accurate history, and provide an informed opinion as to whether the Veteran has a current allergies disability that is related to service, to include exposure from herbicides.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any currently present allergies disability.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether allergies were as likely as not (i.e., a 50 percent or better probability) present during the Veteran's active service or is etiologically related to his active service, to include as from claimed herbicide exposure.  The rationale for each opinion expressed must be provided.  

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


